 Case 2:20-cv-10974-SJM-DRG ECF No. 1 filed 04/20/20          PageID.1    Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

HOWARD COHAN,
       Plaintiff,
                                               Case No. 2:20-cv-10974
v.
                                               Hon.
POTBELLY SANDWICH WORKS,
LLC, a Illinois limited liability
company,
       Defendant.                          /

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

      Plaintiff Howard Cohan, through his undersigned counsel, states the

following in support of his Complaint for Declaratory and Injunctive Relief to

remedy discrimination by Potbelly Sandwich Works, LLC based on Plaintiff’s

disability in violation of Title III of the Americans with Disabilities Act of 1990,

42 U.S.C. §§ 12181 et seq. (“ADA”), and its implementing regulation, 28 C.F.R.

Part 36:

                          JURISDICTION AND VENUE

      1.     This Court has jurisdiction over this action pursuant to 42 U.S.C. §

2000a-3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.




                                          1
 Case 2:20-cv-10974-SJM-DRG ECF No. 1 filed 04/20/20            PageID.2    Page 2 of 9



       2.     Venue is appropriate in this district under 28 U.S.C. § 1391 because

the acts of discrimination occurred in this district, and the property that is the

subject of this action is in this district.

                                         PARTIES

       3.     Plaintiff is a resident of Palm Beach County, Florida.

       4.     Defendant is a Illinois limited liability company with its registered

office located at 40600 Ann Arbor Rd E, Ste 201, Plymouth, MI 48170.

       5.     Upon information and belief, Defendant owns or operates “Potbelly”

whose locations qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

                             FACTUAL ALLEGATIONS

       6.     Plaintiff incorporates the above paragraphs by reference.

       7.     Plaintiff is an individual with numerous disabilities, including severe

spinal stenosis of the lumbar spine with spondylolisthesis and right leg pain, severe

spinal stenosis of the cervical spine with nerve root compromise on the right side, a

non-union fracture of the left acromion, a labral tear of the left shoulder, a full

thickness right rotor cuff tear, a right knee medial meniscal tear, a repaired ACL

and bilateral meniscal tear of the left knee and severe basal joint arthritis of the left

thumb.




                                              2
 Case 2:20-cv-10974-SJM-DRG ECF No. 1 filed 04/20/20            PageID.3    Page 3 of 9



      8.     At the time of Plaintiff’s initial visit to Potbelly (and prior to

instituting this action), Plaintiff suffered from a qualified disability under the 28

C.F.R. 36.105.

      9.     Plaintiff’s condition is degenerative and requires occasional use of

mobility aids to assist his movement.

      10.    Plaintiff regularly travels to the Detroit metro area about 4-5 times per

year to visit friends and shop and has will be in the area again between August 11

and 13, 2020.

      11.    Plaintiff prefers staying in the Metro Detroit Area (particularly the

areas in or near southern Oakland County) on his trips because of the density of

malls, stores, restaurants, and hotels.

      12.    Plaintiff wanted to dine at Defendant’s Facility because there are no

Potbelly restaurants near his home and it was near the hotel he was staying at.

      13.    Plaintiff encountered barriers to access that denied him full and equal

access and enjoyment of the services, goods and amenities on two separate

occasions when he attempted to dine at the Potbelly located at 17374 Haggerty Rd,

Livonia, MI 48152(the “Livonia Facility”) on March, 23, 2019, and again on May

21, 2019.




                                           3
 Case 2:20-cv-10974-SJM-DRG ECF No. 1 filed 04/20/20            PageID.4    Page 4 of 9



      14.    Plaintiff is a customer of Defendant and would return to the Facility in

August if Defendant modifies the Facility and its policies and practices to

accommodate individuals who have physical disabilities, but he is deterred from

returning due to the barriers and discriminatory effects of Defendant’s policies and

procedures at the Facility.

      15.    Plaintiff also acts as a tester by inspecting Facilities for accessibility

to advance the purpose of the ADA, the civil rights of disabled individuals, and to

be certain that he can enjoy the same options and privileges to patronize places of

public accommodation as non-disabled individuals without worrying about

accessibility issues.

      16.    Plaintiff returns to every Facility after being notified of remediation of

the discriminatory conditions to verify compliance with the ADA and regularly

monitors the status of remediation.

                      COUNT I
 REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

      17.    Plaintiff incorporates the above paragraphs by reference.

      18.    This Court is empowered to issue a declaratory judgment regarding:

(1) Defendant’s violation of 42 U.S.C. § 12182; (2) Defendant’s duty to comply

with the provisions of 42 U.S.C. § 12181 et al; (3) Defendant’s duty to remove



                                           4
 Case 2:20-cv-10974-SJM-DRG ECF No. 1 filed 04/20/20            PageID.5    Page 5 of 9



architectural barriers at the Facility; and (4) Plaintiff’s right to be free from

discrimination due to his disability. 28 U.S.C. § 2201.

       19.    Plaintiff seeks an order declaring that he was discriminated against on

the basis of his disability.

                        COUNT II
  REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

       20.    Plaintiff incorporates the above paragraphs by reference.

       21.    Potbelly is a place of public accommodation covered by Title III of

the ADA because it is operated by a private entity, its operations affect commerce,

and it is a restaurant. 42 U.S.C. § 12181(7); see 28 C.F.R. § 36.104.

       22.    Defendant is a public accommodation covered by Title III of the ADA

because it owns, leases (or leases to), or operates a place of public accommodation.

See 42 U.S.C. §§ 12181(7), 12182(a); 28 C.F.R. § 36.104.

       23.    The Department of Justice has published regulations that adopted the

2010 ADA Standards for Accessible Design (the “Standards”) thatW set the

minimum requirements for public accommodations to be accessible and free of

architectural barriers.

       24.    Architectural barriers exist which denied Plaintiff full and equal

access to the goods and services Defendant offers to non-disabled individuals.



                                            5
 Case 2:20-cv-10974-SJM-DRG ECF No. 1 filed 04/20/20                PageID.6    Page 6 of 9



      25.        Plaintiff personally encountered the following architectural barriers on

at the Livonia Facility:

            a.   Restroom:

                     i.   Providing a gate or door with a continuous opening pressure of

                          greater than 5 lbs. which violates sections 404, 404.1, 404.2,

                          404.2.9 and 309.4 of the Standards.

                    ii.   Providing sinks and/or countertops that are greater than the 34

                          inch maximum allowed above the finished floor or ground as

                          required by sections 606 and 606.3 of the Standards.

                   iii.   Not providing the proper insulation or protection for plumbing

                          or other sharp or abrasive objects under a sink or countertop as

                          required by sections 606 and 606.5 of the Standards.

                    iv.   Not providing toilet paper dispensers in the proper position in

                          front of the water closet or at the correct height above the

                          finished floor as required by sections 604, 604.7 and 309.4 of

                          the Standards.

                    v.    Not providing soap dispenser at the correct height above the

                          finished floor as required by sections 606, 606.1 and 308 of the

                          Standards.


                                                6
 Case 2:20-cv-10974-SJM-DRG ECF No. 1 filed 04/20/20                 PageID.7    Page 7 of 9



                    vi.   Not providing the water closet in the proper position relative to

                          the side wall or partition as required by sections 604 and 604.2

                          of the Standards.

                   vii.   Not providing proper signage for an accessible restroom or

                          failure to redirect a person with a disability to the closest

                          available accessible restroom as required by sections 216, 603,

                          and 703 of the Standards.

            b.   Interior Door:

                    i. Providing a gate or door with a continuous opening pressure of

                          greater than 5 lbs. which violates sections 404, 404.1, 404.2,

                          404.2.9 and 309.4 of the Standards.

      26.        These barriers cause Plaintiff difficulty in safely using each element

of the Facility, requiring extra care due to concerns for safety and a fear of

aggravating his injuries.

      27.        Upon information and belief, Defendant has failed to remove some or

all of the barriers and violations at the Facility.

      28.        Defendant’s failure to remove these architectural barriers denies

Plaintiff full and equal access to the Facility in violation of 42 U.S.C. §

12182(b)(2)(A)(iv).


                                                 7
 Case 2:20-cv-10974-SJM-DRG ECF No. 1 filed 04/20/20            PageID.8    Page 8 of 9



       29.    Defendant’s failure to modify its policies, practices, or procedures to

train its staff to identify architectural barriers and reasonably modify its services

creates an environment where individuals with disabilities are not provided goods

and services in the most integrated setting possible is discriminatory. 42 U.S.C. §§

12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

       30.    Defendant has discriminated and continues to discriminate against

Plaintiff (and others who are similarly situated) by denying access to full and equal

enjoyment of goods, services, facilities, privileges, advantages, or accommodations

located at the Facility due to the barriers and other violations listed in this

Complaint.

       31.    It would be readily achievable for Defendant to remove all of the

barriers at the Facility.

       32.    Failing to remove barriers to access where it is readily achievable is

discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

                               RELIEF REQUESTED

WHEREFORE, plaintiff respectfully requests that this Court:

A.     declare that the Facility identified in this Complaint is in violation of the

ADA;


                                            8
 Case 2:20-cv-10974-SJM-DRG ECF No. 1 filed 04/20/20           PageID.9    Page 9 of 9



B.     enter an Order requiring Defendant make the Facility accessible to and

usable by individuals with disabilities to the full extent required by Title III of the

ADA;

C.     enter an Order directing Defendant to evaluate and neutralize its policies,

practices, and procedures towards persons with disabilities;

D.     award plaintiff attorney fees, costs (including, but not limited to court costs

and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. §

12205; and

E.     grant any other such relief as the Court deems just and proper.

                                               Respectfully Submitted,

                                               BLACKMORE LAW PLC

                                                /s/ Angela C. Spears
                                                Angela C. Spears (P82653)
                                                Blackmore Law PLC
                                                21411 Civic Center Drive, Suite 200
                                                Southfield, MI 48076
                                                T: (248) 845-8594
                                                F: (855) 744-4419
                                                E: aspears@blackmorelawplc.com
                                                Counsel for Plaintiff
Dated: April 20, 2020




                                           9
